





FORM OF NONQUALIFIED STOCK OPTION




INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
2018 EQUITY INCENTIVE PLAN


NONQUALIFIED
OPTION AWARD AGREEMENT
THIS NONQUALIFIED OPTION AWARD AGREEMENT (this “Agreement”), is entered into as
of [____], 20[ ] (the “Date of Grant”), by and between Infrastructure and Energy
Alternatives, Inc., a Delaware corporation (the “Company”), and [________] (the
“Participant”). Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings ascribed to such terms in the Infrastructure
and Energy Alternatives, Inc. 2018 Equity Incentive Plan, as amended, restated
or otherwise modified from time to time in accordance with its terms (the
“Plan”).
WHEREAS, the Company has adopted the Plan, pursuant to which options to acquire
shares of Common Stock may be granted (“Options”); and
WHEREAS, the [Committee] [Board of Directors] has determined that it is in the
best interests of the Company and its stockholders to grant the award provided
for herein to the Participant on the terms and subject to the conditions set
forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.
Grant of Option.



(a)Grant. The Company hereby grants to the Participant an Option to purchase a
number of shares of Common Stock as set forth below (such shares, the “Option
Shares”), on the terms and subject to the conditions set forth in this Agreement
and as otherwise provided in the Plan. The Option is not intended to qualify as
an Incentive Stock Option. The Options shall vest in accordance with Section 2.
The Exercise Price shall be $[____] per Option Share.


Options Number of tranches and vesting provisions, if any, applicable to the
Options to be determined by the Committee or Board.
Number (#)
Tranche 1 Options
[•]
Tranche 2 Options
[•]
Tranche 3 Options
[•]
Total
[•]



(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and





--------------------------------------------------------------------------------





its decision shall be binding and conclusive upon the Participant and the
Participant’s beneficiary in respect of any questions arising under the Plan or
this Agreement. The Participant acknowledges that the Participant has received a
copy of the Plan and has had an opportunity to review the Plan and agrees to be
bound by all the terms and provisions of the Plan.


2.[Vesting. The Options shall vest as follows; provided, that, except as may
otherwise be provided herein, subject to the Participant’s continued employment
with, appointment as a director of, or engagement to provide services to, the
Company or an Affiliate, on the applicable vesting date(s):] [Vesting Schedule,
if any, to be determined by the Committee or Board]


3.
Termination of Employment or Services.



Except as set forth herein, if the Participant’s employment with, membership on
the board of directors of, or engagement to provide services to, the Company and
its Affiliates terminates for any reason, the unvested portion of the Option
shall be canceled immediately and the Participant shall immediately forfeit
without any consideration any rights to the Option Shares subject to such
unvested portion.


4.
Expiration.

    
(a)In no event shall all or any portion of the Option be exercisable after the
tenth (10th) annual anniversary of the Date of Grant (such ten (10)-year period,
the “Option Period”); provided, that if the Option Period would expire at a time
when trading in the shares of Common Stock is prohibited by the Company’s
securities trading policy, the Option Period shall be automatically extended
until the thirtieth (30th) day following the expiration of such prohibition (but
not to the extent that any such extension would otherwise violate Section 409A
of the Code).


(b)If, prior to the end of the Option Period, the Participant’s employment with,
directorship with, or engagement to provide services to, the Company and all
Affiliates is terminated without Cause or by the Participant for any reason,
then the Option shall expire on the earlier of the last day of the Option Period
or the date that is thirty (30) days after the date of such termination. In the
event of a termination described in this subsection (b), the Option shall remain
exercisable by the Participant until its expiration only to the extent that the
Option was exercisable at the time of such termination.


(c)If (i) the Participant’s employment with, directorship with, or engagement to
provide services to, the Company is terminated prior to the end of the Option
Period on account of his or her Disability, (ii) the Participant dies while
still a director of, or still in the employ or engagement of the Company or an
Affiliate or (iii) the Participant dies following a termination described in
subsection (b) above but prior to the expiration of the Option, the Option shall
expire on the earlier of the last day of the Option Period or the date that is
six (6) months after the date of death or termination on account of Disability
of the Participant, as applicable. In such event, the Option shall remain
exercisable by the Participant or Participant’s beneficiary, as applicable,
until its expiration only to the extent that the Option was exercisable by the
Participant at the time of such event.


(d)If the Participant ceases employment with or engagement to provide services
to the Company or any Affiliates or is removed as a director due to a
termination for Cause, the Option (whether vested or unvested) shall expire
immediately upon such termination.


5.
Method of Exercise and Form of Payment. No Option Shares shall be delivered
pursuant to any exercise of the Option until payment in full to the Company of
the Exercise Price and an amount equal to any U.S. federal, state, local and
non-U.S. income and employment taxes required to be withheld. The Option may be
exercised by delivery of written or electronic notice of exercise to the Company
or its designee (including a third-party-administrator) in accordance with the
terms hereof. The Exercise Price shall be payable (i) in cash, check, or cash
equivalent; (ii) by such method permitted by the Committee or (iii) by if
elected by the Participant (A) if there is a public market for the shares of
Common Stock at such time, by






--------------------------------------------------------------------------------





means of a broker-assisted “cashless exercise” pursuant to which the Company or
its designee (including third-party administrators) is delivered a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price; or (B) by means of a “net
exercise” procedure effected by withholding the number of shares of Common Stock
otherwise deliverable in respect of an Option that are needed to pay for the
Exercise Price. Notwithstanding the foregoing, unless otherwise determined by
the Committee, if on the last day of the Option Period, the Fair Market Value of
the Common Stock exceeds the Exercise Price, the Participant has not exercised
the Option, and the Option has not previously expired, such Option (to the
extent vested) shall be deemed exercised by the Participant on such last day by
means of a “net exercise” procedure described above.


6.
Rights as a Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to this Option unless, until
and to the extent that (i) this Option shall have been exercised pursuant to its
terms, (ii) the Company shall have issued and delivered to the Participant the
Option Shares and (iii) the Participant’s name shall have been entered as a
stockholder of record with respect to such Option Shares on the books of the
Company. The Company shall cause the actions described in clauses (ii) and (iii)
of the preceding sentence to occur promptly following settlement as contemplated
by this Agreement, subject to compliance with applicable laws.



7.
Compliance with Legal Requirements.



(a)Generally. The granting and exercising of the Option, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable U.S. federal, state and local laws, rules and regulations, all
applicable non-U.S. laws, rules and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Participant agrees to
take all steps that the Committee or the Company determines are reasonably
necessary to comply with all applicable provisions of U.S. federal and state
securities law and non-U.S. securities law in exercising the Participant’s
rights under this Agreement.


(b)Tax Withholding. Any exercise of the Option shall be subject to the
Participant satisfying any applicable U.S. federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the Option or otherwise the amount
of any required withholding taxes in respect of the Option, its exercise or any
payment or transfer of the Option or under the Plan and to take any such other
actions as the Committee or the Company deem necessary to satisfy all
obligations for the payment of such withholding taxes (up to the maximum
permissible withholding amounts). In addition, the Committee may, in its sole
discretion, permit a Participant to satisfy, in whole or in part, the foregoing
withholding liability by (A) the delivery of shares of Common Stock (which are
not subject to any pledge or other security interest and which would not result
in adverse accounting to the Company) owned by the Participant having a Fair
Market Value equal to such withholding liability or (B) having the Company
withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the exercise of Options a number of shares of Common
Stock with a Fair Market Value equal to such withholding liability. The
obligations of the Company under this Agreement shall be conditional on such
payment or arrangements, and the Company will, to the extent permitted by law,
have the right to deduct any such withholding taxes from any payment of any kind
otherwise due to Participant.


8.
Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the Option award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by,
serving as a director of, or otherwise providing services to the Company or any
Affiliate, including fraud or conduct contributing to any financial restatements
or irregularities, or violates the covenants set forth on Exhibit A attached
hereto or any other non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate (after
giving effect to any applicable cure period set forth therein), as determined by
the Committee. In such event, the Participant will forfeit any






--------------------------------------------------------------------------------





compensation, gain or other value realized thereafter on the vesting or exercise
of the Option, the sale or other transfer of the Option, or the sale of shares
of Common Stock acquired in respect of the Option, and must promptly repay such
amounts to the Company. If the Participant receives any amount in excess of what
the Participant should have received under the terms of the Option for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or other administrative error), all as determined by the
Committee, then the Participant shall be required to promptly repay any such
excess amount to the Company. To the extent required by applicable law and/or
the rules and regulations of the NASDAQ or any other securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted, or
if so required pursuant to a written policy adopted by the Company, the Option
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into this Agreement).


9.
Restrictive Covenants.  



(a)[Without limiting any other non-competition, non-solicitation,
non-disparagement or non-disclosure or other similar agreement to which the
Participant may be a party, the Participant shall be subject to the
confidentiality and restrictive covenants set forth on Exhibit A attached
hereto, which Exhibit A is incorporated herein and forms part of this Agreement.
The Participant acknowledges and agrees that Participant is bound by the
non-competition, non-solicitation, non-disparagement and other post employment
restrictive covenants contained in Participant’s employment agreement with the
Company or its subsidiaries. The Participant acknowledges and agrees that
Participant is bound by the non-competition, non-solicitation, non-disparagement
and other post employment restrictive covenants contained in Participant’s
employment agreement with the Company or its subsidiaries, provided that for
purposes of this Agreement the term “Group” as specified in the Participant’s
employment agreement shall include the Company and its subsidiaries and the
governing law, forum and venue for disputes pertaining to such restrictive
covenants shall be as set forth in Section 9(l) of this Agreement. In the event
that the Participant violates any of the restrictive covenants referred to in
this Section 9, in addition to any other remedy that may be available at law or
in equity, the Option shall be automatically forfeited effective as of the date
on which such violation first occurs. The foregoing rights and remedies are in
addition to any other rights and remedies that may be available to the Company
and shall not prevent (and the Participant shall not assert that they shall
prevent) the Company from bringing one or more actions in any applicable
jurisdiction to recover damages as a result of the Participant’s breach of such
restrictive covenants.


10.
Miscellaneous.



(a)Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 14(b) of the Plan. Any attempted Transfer of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option, shall be null and void and without effect.


(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(c)Section 409A. The Option is not intended to be subject to Section 409A of the
Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes Section
409A of the Code or could cause the Participant to incur any tax, interest or
penalties under Section 409A of the Code, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision to (i)
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of taxes, interest and penalties under Section 409A of the Code,
and/





--------------------------------------------------------------------------------





or (ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 10(c) does not create an obligation on
the part of the Company to modify the Plan or this Agreement and does not
guarantee that the Option or the Option Shares will not be subject to interest
and penalties under Section 409A.


(d)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage-paid first-class
mail. Notices sent by mail shall be deemed received three (3) business days
after mailing but in no event later than the date of actual receipt. Notices
shall be directed, if to the Participant, at the Participant’s address indicated
by the Company’s records, or if to the Company, to the attention of the General
Counsel and to the Head of Human Resources at the Company’s principal executive
office.


(e)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(f)No Rights to Employment, Directorship or Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.


(g)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from any exercise of the Option or an adjustment of the Option
pursuant to Section 11 of the Plan or otherwise, the Company shall be entitled
to pay to the Participant an amount in cash equal to the Fair Market Value of
such fractional share.


(h)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.


(i)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(j)Entire Agreement. This Agreement (including Exhibit A attached hereto) and
the Plan contain the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto, other than
any other non-competition, non-solicitation, non-disparagement or non-disclosure
or other similar agreement to which the Participant may be a party, the
covenants of which shall continue to apply to the Participant in addition to the
covenants in Exhibit A hereto, in accordance with the terms of such agreement.
No change, modification or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties hereto, except for
any changes permitted without consent under Section 11 or 13 of the Plan.


(k)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.


(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the Option shall be solely and





--------------------------------------------------------------------------------





finally settled by the Committee, acting in good faith, the determination of
which shall be final. Any matters not covered by the preceding sentence shall be
solely and finally settled in accordance with the Plan, and the Participant and
the Company consent to the personal jurisdiction of the United States federal
and state courts sitting in Wilmington, Delaware, as the exclusive jurisdiction
with respect to matters arising out of or related to the enforcement of the
Committee’s determinations and resolution of matters, if any, related to the
Plan or this Agreement not required to be resolved by the Committee. Each such
Person hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the last
known address of such Person, such service to become effective ten (10) days
after such mailing.


(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.


(l)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(m)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


(n)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three (3) business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).


(o)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


[Remainder of page intentionally blank]





--------------------------------------------------------------------------------









[Signature page to [____] Option Agreement]


IN WITNESS WHEREOF, this Nonqualified Option Award Agreement has been executed
by the Company and the Participant as of the day first written above.


INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.


By:     
Name:
Title:










______________________________________
[PARTICIPANT]











--------------------------------------------------------------------------------











Exhibit A


1.
Noncompetition and Nonsolicitation.  For purposes of this Exhibit, references to
the Company shall include its subsidiaries and Affiliates and references to the
Agreement shall refer to the Restricted Stock Unit Agreement to which this
Exhibit is attached, provided that section references herein shall refer to
sections in this Exhibit.

 
(a)     Participant agrees that Participant shall not, while an employee of the
Company and during the twelve (12) month period following termination of
employment (such collective duration, the “Restriction Period”), directly or
indirectly, without the prior written consent of the Company:
 
(i)     (A) engage in activities or businesses (including without limitation by
owning any interest in, managing, controlling, participating in, consulting
with, advising, rendering services for, or in any manner engaging in the
business of owning, operating or managing any business) anywhere in the United
States or other countries outside the United States in which the Company does
business, that are principally or primarily engaged in any business or activity
that competes with any of the businesses of the Company  or any of its
subsidiaries or controlled affiliates or any entity owned by the Company
(“Competitive Activities”) or (B) assisting any Person in any way to do, or
attempt to do, anything prohibited by this Section 1(a)(i)(A) above; or
 
(ii)    perform any action, activity or course of conduct which is substantially
detrimental to the businesses or business reputations of the Company and
involves (A) soliciting, recruiting or hiring (or attempting to solicit, recruit
or hire) any employees of the Company or Persons who have worked for the Company
during the twelve (12) month period immediately preceding such solicitation,
recruitment or hiring or attempt thereof; (B) soliciting or encouraging (or
attempting to solicit or encourage) any employee of the Company to leave the
employment of the Company; (C) intentionally interfering with the relationship
of the Company with any Person who or which is employed by or otherwise engaged
to perform services for, or any customer, client, supplier, licensee, licensor
or other business relation of, the Company; or (D) assisting any Person in any
way to do, or attempt to do, anything prohibited by Section 1(a)(ii)(A), (B) or
(C) above.
 
The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Participant is in violation of the provisions
of this Section 1(a) unless provided below.
 
(b)    The provisions of Section 1(a) shall not be deemed breached as a result
of Participant’s passive ownership of less than an aggregate of three percent
(3%) of any class of securities of a Person engaged, directly or indirectly, in
Competitive Activities, so long as Participant does not actively participate in
the business of such Person; provided, however, that such stock is listed on a
national securities exchange (for the sake of clarity, Participant shall remain
bound by the other restrictive covenants in this Agreement, including but not
limited to Section 2 hereof).
 
(c)    Without limiting the generality of Section 7, notwithstanding the fact
that any provision of this Section 1 is determined not to be specifically
enforceable, the Company may nevertheless be entitled to recover monetary
damages as a result of Participant’s material breach of such provision.
 
(d)    Participant acknowledges that the Company has a legitimate business
interest and right in protecting its Confidential Information (as defined
below), business strategies, employee and customer relationships and goodwill,
and that the Company would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.  Participant
acknowledges that Participant is being provided with significant additional
consideration (to which Participant is not otherwise entitled), including
restricted stock units, to induce Participant to enter into this Agreement. 





--------------------------------------------------------------------------------





Participant expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area.  Participant further acknowledges that although
Participant’s compliance with the covenants contained in Sections 1, 2, 3, 4 and
5 may prevent Participant from earning a livelihood in a business similar to the
business of the Company, Participant’s experience and capabilities are such that
Participant has other opportunities to earn a livelihood and adequate means of
support for Participant and Participant’s dependents.
 
 2.    Nondisclosure of Confidential Information.
 
(a)    Participant acknowledges that Participant is and shall become familiar
with the Company’s Confidential Information (as defined below), including trade
secrets, and that Participant’s services are of special, unique and
extraordinary value to the Company.  Participant acknowledges that the
Confidential Information obtained by Participant while employed by the Company
is the property of the Company.  Therefore, Participant agrees that Participant
shall not disclose to any unauthorized Person or use for Participant’s own
purposes any Confidential Information without the prior written consent of the
Company, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a result of
Participant’s acts or omissions in violation of this Agreement; provided,
however, that if Participant receives a request to disclose Confidential
Information pursuant to a deposition, interrogatory, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, to the extent permitted
by law, (i) Participant shall promptly notify in writing the Company, and
consult with and assist the Company in seeking a protective order or request for
other appropriate remedy, (ii) in the event that such protective order or remedy
is not obtained, or if the Company waives compliance with the terms hereof,
Participant shall disclose only that portion of the Confidential Information
which, in the written opinion of Participant’s legal counsel, is legally
required to be disclosed and shall exercise reasonable best efforts to provide
that the receiving Person shall agree to treat such Confidential Information as
confidential to the extent possible (and permitted under applicable law) in
respect of the applicable proceeding or process and (iii) the Company shall be
given an opportunity to review the Confidential Information prior to disclosure
thereof.
 
(b)    For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business or affairs of the
Company, including, without limitation, all business information (whether or not
in written form) which relates to the Company, or its customers, suppliers or
contractors or any other third parties in respect of which the Company has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Participant’s breach of this Agreement, including but not
limited to: technical information or reports; formulas; trade secrets; unwritten
knowledge and “know-how”; operating instructions; training manuals; customer
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information relating to pricing, competitive strategies and new product
development; information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists. Confidential
Information will not include such information known to Participant prior to
Participant’s involvement with the Company or information rightfully obtained
from a third party (other than pursuant to a breach by Participant of this
Agreement).  Without limiting the foregoing, Participant agrees to keep
confidential the existence of, and any information concerning, any dispute
between Participant and the Company, except that Participant may disclose
information concerning such dispute to his immediate family, to the court that
is considering such dispute or to Participant’s legal counsel and other
professional advisors (provided that such counsel and other advisors agree not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute).
 
(c)    Participant further agrees that Participant will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employers or any other Person to whom Participant has an obligation of
confidentiality, and will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other
 





--------------------------------------------------------------------------------





Person to whom Participant has an obligation of confidentiality unless consented
to in writing by the former employer or other Person.
 
3.    Return of Property.  Participant acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Participant
while an employee of the Company or its subsidiaries or Affiliates (including
but not limited to Confidential Information and Inventions (as defined below))
are and shall remain the property of the Company, and Participant shall
immediately return such property to the Company upon the termination of
Participant’s employment and, in any event, at the Company’s request. 
Participant further agrees that any property situated on the premises of, and
owned by, the Company, including disks and other storage media, filing cabinets
or other work areas, is subject to inspection by the Company’s personnel at any
time with or without notice.
 
4.    Intellectual Property Rights.
 
(a)    Participant agrees that the results and proceeds of Participant’s
services for the Company (including, but not limited to, any trade secrets,
products, services, processes, know-how, designs, developments, innovations,
analyses, drawings, reports, techniques, formulas, methods, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while an employee of the Company and any works in progress, whether or
not patentable or registrable under copyright or similar statutes, that were
made, developed, conceived or reduced to practice or learned by Participant,
either alone or jointly with others (collectively, “Inventions”), shall be
works-made-for-hire and the Company shall be deemed the sole owner throughout
the universe of any and all trade secret, patent, copyright and other
intellectual property rights (collectively, “Proprietary Rights”) of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to Participant whatsoever.  If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company under the immediately
preceding sentence, then Participant hereby irrevocably assigns and agrees to
assign any and all of Participant’s right, title and interest thereto, including
any and all Proprietary Rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company without any
further payment to Participant whatsoever.  As to any Invention that Participant
is required to assign, Participant shall promptly and fully disclose to the
Company all information known to Participant concerning such Invention.
 
(b)    Participant agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, Participant shall do any and
all things that the Company may reasonably deem useful or desirable to establish
or document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments.  To the extent Participant has any Proprietary
Rights in the Inventions that cannot be assigned in the manner described above,
Participant unconditionally and irrevocably waives the enforcement of such
Proprietary Rights.  This Section 4(b) is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Participant’s employer.  Participant further
agrees that, from time to time, as may be requested by the Company and at the
Company’s sole cost and expense, Participant shall assist the Company in every
proper and lawful way to obtain and from time to time enforce Proprietary Rights
relating to Inventions in any and all countries.  Participant shall execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof.  In addition, Participant shall
execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designees.  Participant’s obligations under this Section 4 shall
continue beyond the termination of Participant’s employment with the Company.





--------------------------------------------------------------------------------





 
(c)    Participant hereby waives and quitclaims to the Company any and all
claims, of any nature whatsoever, that Participant now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.
 
5.    Nondisparagement.  Participant shall not, whether in writing or orally,
malign, denigrate or disparage the Company or its predecessors and successors,
or any of the current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing, with
respect to any of their respective past or present activities, or otherwise
publish (whether in writing or orally) statements that tend to portray any of
the aforementioned parties in an unfavorable light; provided that nothing herein
shall or shall be deemed to prevent or impair Participant from, in the course of
and consistent with his duties for the Company, making public comments which
include good faith, candid discussions, or acknowledgements regarding the
Company’s performance or business, or discussing other officers, directors, and
employees in connection with normal performance evaluations, or otherwise
testifying truthfully in any legal or administrative proceeding where such
testimony is compelled, or requested or from otherwise complying with legal
requirements.
 
6.    Notification of Subsequent Employer.  Participant hereby agrees that prior
to accepting employment with, or agreeing to provide services to, any other
Person during any period during which Participant remains subject to any of the
covenants set forth in Section 1, Participant shall provide such prospective
employer with written notice of such provisions of this Agreement, with a copy
of such notice delivered simultaneously to the Company.
 
7.     Remedies and Injunctive Relief.  Participant acknowledges that a
violation by Participant of any of the covenants contained in Section 1, 2, 3, 4
or 5 would cause irreparable damage to the Company in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, Participant agrees
that, notwithstanding any provision of this Agreement to the contrary, the
Company shall be entitled (without the necessity of showing economic loss or
other actual damage) to injunctive relief (including temporary restraining
orders, preliminary injunctions and/or permanent injunctions) in any court of
competent jurisdiction for any actual or threatened breach of any of the
covenants set forth in Section 1, 2, 3, 4 or 5 in addition to any other legal or
equitable remedies it may have.  The preceding sentence shall not be construed
as a waiver of the rights that the Company may have for damages under this
Agreement or otherwise, and all of the Company’s rights shall be unrestricted.]









